Citation Nr: 0915504	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  07-20 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an effective date prior to October 12, 2001, 
for the award of a 100 percent disability rating for post-
traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to October 
1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Appeals Management Center (AMC) in 
Cleveland, Ohio.

In his June 2007 substantive appeal, the Veteran requested a 
Board hearing at his local Regional Office (RO).  A December 
2007 written statement from the Veteran asks that this 
hearing request be withdrawn.


FINDINGS OF FACT

1. An August 2002 rating decision granted a 100 percent 
rating for the Veteran's service-connected PTSD, effective 
October 12, 2001.  The Veteran was notified of this decision 
in a letter dated September 30, 2002, and he did not appeal.

2. There is no indication that the Veteran filed any 
communication that was intended to be a notice of 
disagreement with the assigned effective date prior to 
September 30, 2003.


CONCLUSION OF LAW

There is no legal entitlement to an effective date earlier 
than October 12, 2001, for the 100 percent disability rating 
for PTSD.  38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.400, 20.201, 20.302, 20.1103 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims. VCAA § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The United States Court of Appeals for Veterans Claims 
(hereinafter, 'the Court ') has held, however, that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of the claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001); see also Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003) ('Where the facts 
averred by a claimant cannot conceivably result in any 
disposition of the appeal other than affirmance of the Board 
decision, the case should not be remanded for development 
that could not possibly change the outcome of the 
decision.').

The Board notes that resolution of this appeal is based on 
facts that are not in dispute, and dependent solely on 
interpretation of the statutes and regulations pertaining to 
finality and the assignment of effective dates.  VA has no 
further duty, therefore, to notify the Veteran of the 
evidence needed to substantiate his claim, or to assist him 
in obtaining that evidence, because no reasonable possibility 
exists that any further assistance would aid him in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

II.  Analysis

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C. § 5110(a); 38 C.F.R. § 
3.400.

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one- 
year period preceding the date of receipt of a claim for 
increased compensation.  In such an instance, the law 
provides that the effective date of the award 'shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.'  38 U.S.C.A. § 
5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) 
(2008); Harper v. Brown, 10 Vet. App. 125 (1997).

RO decisions which are unappealed become final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2008).  A claimant 
has one year from notification of a decision of the agency of 
original jurisdiction (AOJ) to file the notice of 
disagreement, and the decision becomes final if a notice of 
disagreement is not filed within that time.  38 U.S.C.A. § 
7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.302(a) (2008).

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court held 
that, if a claimant wishes to obtain an effective date 
earlier than that assigned in an RO decision, the claimant 
must file a timely appeal as to that decision.  Otherwise, 
the decision becomes final and the only basis for challenging 
the effective date is a motion to revise the decision based 
on clear and unmistakable error (CUE).

The United States Court of Appeals for Veterans Claims 
(Court) has consistently stressed the rigorous nature of the 
concept of CUE.  'Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  It 
is not mere misinterpretation of facts.'  Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  'Clear and 
unmistakable error' requires that error, otherwise 
prejudicial,...must appear undebatably.'  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).  Clear and unmistakable errors 
'are errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made.'  
Russell v. Principi, 3 Vet. App. 310, 313-4.  'It must always 
be remembered that CUE is a very specific and rare kind of 
'error'.'  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

Any claim of CUE must be pled with specificity.  Andre v. 
West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., 
Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  This 
specific allegation must assert more than mere disagreement 
with how the facts of the case were weighed or evaluated.

In other words, to present a valid claim of CUE the claimant 
cannot simply request that the Board reweigh or reevaluate 
the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996).

The Court propounded a three-pronged test for determining 
when there was CUE present in a prior decision. (1) Either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell, 3 Vet. App. at 313-14.

CUE that requires revision of a prior final rating action 
exists only where it appears 'undebatably' that '[e]ither the 
correct facts, as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied.'  
Russell, 3 Vet. App. at 313.

In Fugo, 6 Vet. App. at 40, the Court refined and elaborated 
on the test set forth in Russell.  The Court stated that CUE 
was a very specific and rare kind of 'error.'  It was the 
kind of error, of fact or law, that when called to the 
attention of later reviewers compelled a conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.

While the facts in this case are somewhat complex, they do 
not appear to be in dispute.  In July 1981 and October 1986, 
the Veteran requested entitlement to service connection for a 
skin condition.  On May 19, 1987, he notified VA that he had 
been informed that the skin rash manifested itself as a 
result of an aggravated nervous condition, and requested that 
his claim be amended to include entitlement to service 
connection for a nervous condition.  

A September 1987 rating decision denied entitlement to 
service connection for a 'skin/nervous condition.'  In 
relevant part, this decision noted that the Veteran had been 
found to have neurodermatitis with an associated adjustment 
disorder and found that there was no evidence of continuity 
of symptomatology between the current disability and a skin 
condition noted in service.  The Veteran was informed of this 
decision in a letter dated September 9, 1987.  He filed a 
notice of disagreement in September 1987 and was issued a 
statement of the case in October 1987.  He filed a 
substantive appeal that was received by the RO on September 
14, 1988, but an October 1988 letter from the RO informed him 
that the appeal was not timely and that the decision had 
become final.

VA received a service connection claim for PTSD on November 
14, 1988.  This claim was denied by rating decision in March 
1989 based on a determination that the evidence failed to 
justify a diagnosis of PTSD.  The Veteran perfected an 
appeal.  In November 1990, the Board found that the September 
1987 rating decision that denied entitlement to service 
connection for a nervous condition was final.  It also found 
new and material evidence to reopen this claim and granted 
service connection for PTSD based on evidence establishing 
that the Veteran's PTSD resulted from his active service.  A 
December 1990 rating decision assigned a 10 percent 
disability rating effective November 14, 1988.  

In January 1991, the Veteran filed a notice of disagreement 
with the 10 percent disability rating.  He perfected an 
appeal as to this issue but, before the claim could be 
decided by the Board, the RO granted a 30 percent disability 
rating effective November 14, 1988.  A December 1994 
statement from the Veteran expresses agreement with the 
increased rating.  

The next relevant communication from VA or the Veteran is a 
July 1997 notice from VA that the Veteran needed to be 
scheduled for a physical examination in order to periodically 
re-evaluate his PTSD.  A September 1997 rating decision 
discusses the results of the August 1997 VA examination and 
finds that the 30 percent disability rating should be 
continued.  

The next relevant communication from the Veteran is an April 
1999 that mentions his PTSD benefits but makes no statement 
expressing disagreement with the September 1997 decision or 
requesting an increased rating.  

On October 12, 2001, the Veteran requested an increased 
rating for his PTSD.  An August 2002 rating decision granted 
a 100 percent rating effective October 12, 2001.  The Veteran 
and his representative were notified of this decision in a 
September 2002 letter, as well as of the Veteran's appellate 
rights.  

In January 2004, the Veteran claimed entitlement to back pay 
for his PTSD.  He sent in subsequent statements requesting 
that the back pay extend to 1987.  The June 2004 rating 
decision denied an earlier effective date because there was 
no indication the Veteran or his representative was pursing a 
PTSD claim prior to November 14, 1988.  This rating decision 
also denied entitlement to an earlier effective date for 
neurodermatitis.  The Veteran filed a notice of disagreement 
in June 2004 and, in October 2004, requested a finding of 
clear and unmistakable error (CUE) on the skin condition 
claim.  He also indicated that he wanted a 100 percent 
disability rating effective from October 1987.  The October 
2004 statement of the case evaluated both claims for CUE.  It 
found that neither the September 1987 or March 1989 rating 
decision contained CUE.  The Veteran perfected his appeal in 
October 2004.  

In a February 2005 decision, the Board granted an effective 
date of May 19, 1987, for entitlement to service connection 
for PTSD.  The Board also indicates that the Veteran raised 
the issue of entitlement to an earlier effective date for the 
100 percent PTSD rating in the statements that were submitted 
in October 2004.  The Board remanded this issue because it 
had not been adjudicated by the agency of original 
jurisdiction.

An August 2005 rating decision effectuated the February 2005 
Board decision to grant an effective date from May 19, 1987, 
for service connection for PTSD.  A March 2006 rating 
decision found that an effective date prior to October 12, 
2001, for the 100 percent rating for PTSD was not warranted.  
In explaining its reasons for the decision, the RO noted that 
the Veteran's VA treatment records did not show symptoms of 
disability that warranted a 100 percent rating.  

The Veteran filed a notice of disagreement with the March 
2006 decision later that month.  An August 2006 informal 
hearing presentation from the Veteran's representative argued 
that the effective date should be the date on which the 
evidence shows an increase in the Veteran's disability.  

In a September 2006 statement the Veteran expressly stated 
that there were no clear and unmistakable errors in his case 
because the claim had never been adjudicated.  He believed he 
was entitled to a 100 percent rating effective May 19, 1987, 
under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, and also 
asserted that his claim had been continuously open since that 
date.

The June 2007 statement of the case denied an earlier 
effective date for the 100 percent disability rating for 
PTSD.  In doing so, this statement found that there was no 
CUE in decisions prior to the August 2002 rating decision.  
It also determined that, as directed under 38 C.F.R. 
§ 3.400(o)(2), it was not factually ascertainable that the 
Veteran's PTSD had undergone an increase in disability in the 
one year period prior to the October 12, 2001, date of the 
Veteran's claim.  Therefore, the RO determined that it was 
appropriate for the effective date of October 12, 2001, to be 
assigned.  The RO also considered whether an earlier 
effective date could be assigned under 38 C.F.R. § 3.157, 
which allows VA treatment records showing that an increased 
evaluated is warranted to be considered an informal claim for 
increased evaluation.  It determined, however, that the 
medical evidence did not clearly and unmistakably show an 
increased level of disability prior to October 12, 2001.  The 
Veteran perfected an appeal of this claim in June 2007.  

In a March 2008 statement, the Veteran argued that he 
satisfied the applicable rating criteria for a 100 percent 
evaluation in May 1987.  He presented evidence of his 
inability to maintain a job following his discharge from 
service.  

The Board notes that the facts as discussed above demonstrate 
that every rating decision prior to and including the August 
2002 decision is final.  As confirmed by the November 1990 
Board decision, the Veteran did not perfect a timely appeal 
of the September 1987 rating decision.  The Veteran expressed 
agreement with, and did not subsequently appeal, the November 
1994 rating decision that increased his disability rating to 
30 percent.  Following the September 1997 rating decision 
that continued the 30 percent rating, the Veteran submitted 
no statements or evidence to VA in disagreement.  The next 
communication from the Veteran was from April 1999, which was 
well outside of the applicable timeframe to file a timely 
notice of disagreement.

Finally, the Veteran expressed no disagreement with the 
effective date of October 12, 2001, that was assigned to the 
100 percent PTSD rating in the August 2002 RO decision.  The 
earliest subsequent PTSD communication was a January 2004 
claim for back pay which was submitted outside of the 12-
month time period for submitting a notice of disagreement.  
As noted above, the RO had interpreted this claim as a 
request for an earlier effective date for the grant of 
service connection for PTSD.  It was only after the Veteran 
asked for an earlier effective date for the 100 percent 
rating in his October 2004 statements that VA addressed this 
question.  Even if it had been interpreted as requesting an 
earlier effective date for the 100 percent rating, the 
January 2004 communication would not have been timely.

In short, all rating decisions through August 2002 are final.  
The Veteran did not file a notice of disagreement with the 
August 2002 decision that assigned the October 12, 2001, 
effective date for PTSD.  Thus, this determination may only 
be revised through a finding of CUE.  

As noted above, CUE is a very specific and rare type of error 
of fact or law that must be plead with specificity.  In this 
case, the Veteran has, on numerous occasions, specifically 
stated that he has not brought a CUE claim.  Short of such a 
claim, the Board cannot reevaluate the effective date 
assigned in the final rating decision from August 2002. 

Rather than claiming CUE, the Veteran appears to be 
contending that the February 2005 Board decision assigning an 
earlier effective date for service connection for PTSD also 
gives VA the authority to review the disability rating that 
was assigned at that time.  This is not the case.  The 
Board's February 2005 assignment of the earlier effective 
date for service connection for PTSD, while not expressly 
discussed in such terms, was essentially based on a finding 
of CUE.  There is no other basis upon which the Board would 
have had the authority to assign an earlier effective date 
for a period that had already been subject to several final 
decisions.  

Specifically, the February 2005 Board decision found that, 
prior to November 1988, 'the veteran had filed a claim for a 
psychiatric disorder, with a supporting diagnosis of PTSD 
that was unrecognized by the AOJ.'  In assigning the earlier 
effective date, the Board was not asserting jurisdiction to 
reweigh the evidence and assign new disability ratings from 
May 19, 1987, forward.  Rather, it was finding that CUE had 
been committed in the RO's failure to recognize the Veteran's 
May 19, 1987, claim of entitlement to service connection for 
a psychiatric disorder.  Absent an initial evaluation of 
evidence that was not considered when assigning the original 
30 percent rating, the assignment of the disability rating is 
not the type of question that is subject to a finding of CUE.  

In short, the issue of entitlement to an effective date prior 
to October 12, 2001, for the 100 percent PTSD rating is 
separate from the issue of entitlement to an earlier 
effective date for service connection for PTSD.  They have 
been expressly treated as separate issues by both the Board 
and the RO throughout this appeal.  Thus, the Board's grant 
of a May 19, 1987, effective date for service connection for 
PTSD neither granted nor gave VA the authority to reevaluate 
the disability rating that was assigned from November 14, 
1988, through October 11, 2001.  Furthermore, the Veteran did 
not appeal the 30 percent rating that the August 2005 rating 
decision assigned from May 19, 1987, through November 13, 
1987, so that decision became final as well.

Although the Veteran's October 2004 statements were clearly 
construed as raising a new claim for an earlier effective 
date for a 100 percent disability rating for PTSD, and 
although the Veteran may have intended to raise this claim in 
his January 2004 statement, the Court in Rudd made clear that 
there can be no freestanding claim for an earlier effective 
date because to allow such a claim would be contrary to the 
principle of finality set forth in 38 U.S.C.A. § 7105.  
Consequently, the finality of the effective date that was set 
in the August 2002 rating decision precludes an attempt to 
now claim an earlier effective date on grounds other than 
CUE.  Absent a CUE claim, the Veteran's claim must be 
dismissed.


ORDER

Entitlement to an effective date prior to October 12, 2001, 
for the award of a 100 percent disability rating for PTSD is 
dismissed.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


